IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-21120
                         Summary Calendar



RUDOLFO B. MARTINEZ,

                                    Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; G. ADAMS;
R. SEWARD; C. LUERAR, sued in their individual and
official capacities

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-3757
                       --------------------
                         January 31, 2003

Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rudolfo B. Martinez, Texas prisoner no. 340699, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 action for

failure to comply with court orders to amend his complaint.

Martinez alleged cruel and unusual punishment in the form of

deprivation of adequate medical care.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-21120
                                -2-

     The district court properly dismissed some of the original

named defendants with prejudice on grounds of untimeliness.     The

remaining defendants were properly dismissed with prejudice for

Martinez’s failure to allege a cause of action against them in

their supervisory capacity.     See Thompkins v. Belt, 828 F.2d 298,

303 (5th Cir. 1987).

     Martinez arguably has waived, by lack of briefing, appeal of

the dismissal for failure to comply with court orders to amend

the complaint to name specific individuals who may have deprived

him of his right to adequate medical care by denying him a proper

leg brace.   See United States v. Reyes, 300 F.3d 555, 558 n.2

(5th Cir. 2002) (failure to provide legal or factual analysis of

issue results in its waiver).    In any event, the district court

did not abuse its discretion by dismissing his complaint without

prejudice for failure to comply with the court’s two orders.     See

McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988);

McNeal v. Papasan, 842 F.2d 787, 789-90 (5th Cir. 1988).

Moreover, Martinez’s failure to name specific defendants in

compliance with the court’s order assured that he did not state a

cause of action against any defendant.    The judgment of the

district court is AFFIRMED.

     Martinez has moved for appointment of counsel, production of

records and transcripts that appear already to have been produced

as the record on appeal, and for leave to proceed in forma
                           No. 02-21120
                                -3-

pauperis, which status has already been granted by the district

court.   These motions are DENIED.

     JUDGMENT AFFIRMED; ALL MOTIONS DENIED.